Opinion issued June 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00241–CV




JANET NEEL KARR, INDIVIDUALLY AND AS THE REPRESENTATIVE
OF THE ESTATES OF AUSTIN KARR AND TYLER KARR; DAVID
MICHAEL KARR, INDIVIDUALLY AND AS THE REPRESENTATIVE
OF THE ESTATES OF AUSTIN KARR AND TYLER KARR, Appellants

V.

THE STATE OF TEXAS, TEXAS DEPARTMENT OF TRANSPORTATION
AND TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellees




On Appeal from the 335th District Court
Washington County, Texas
Trial Court Cause No. 32619




MEMORANDUM OPINIONAppellants JANET NEEL KARR, INDIVIDUALLY AND AS THE
REPRESENTATIVE OF THE ESTATES OF AUSTIN KARR AND TYLER KARR;
DAVID MICHAEL KARR, INDIVIDUALLY AND AS THE REPRESENTATIVE
OF THE ESTATES OF AUSTIN KARR AND TYLER KARR have neither
established indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants JANET NEEL KARR, INDIVIDUALLY AND AS
THE REPRESENTATIVE OF THE ESTATES OF AUSTIN KARR AND TYLER
KARR; DAVID MICHAEL KARR, INDIVIDUALLY AND AS THE
REPRESENTATIVE OF THE ESTATES OF AUSTIN KARR AND TYLER KARR
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.